DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo et al. (US 2015/0032252).
Regarding claim 1, Galluzzo teaches a logistics facility automation system comprising: 
a central server (see at least figure 2); 
at least one transport robot (via one of the multiple robots 100 of figure 3, and transportation of goods as described in at least [0064]) comprising: 
a mobile base (see at least [0018, 0052, etc.]), 
a plurality of transport robot sensors (see at least [0052]), 
one or more transport robot processors (see at least [0052, 0056]), 
a transport robot remote communication device (see at least [0018]), and 
a transport robot memory comprising computer program instructions executable by the one or more transport robot processors to receive data from and send data to the central server, process data received from each of the plurality of transport robot sensors (see at least [0019]), and 
output control signals to the transport robot mobile base (see again at least [0019]); and 
at least one manipulation robot (via one of the other robots 100 of figure 3, see also figure 1) comprising: 
at least one manipulator arm (120 of figure), 
at least one item containment area (140 of figure 1), 
a plurality of manipulation robot sensors, one or more manipulation robot processor (see at least [0037]), 

a manipulation robot memory comprising computer program instructions executable by the one or more manipulation robot processors to receive data from and send data to the central server, process data received from each of the plurality of manipulation robot sensors, and output control signals to the manipulation robot mobile base and the at least one manipulator arm (see at least 0019, claim 1), wherein the control signals guide picking of an item with a collision free path throughout a controlled motion of the at least one manipulator arm (see at least [0082]), 
wherein the item is one of an individual piece stored openly on a shelf, an individual piece stored in a bin with other items, or a tote (see at least [0016,  0064].
While Galluzzo teaches multiple manipulation robots, Galluzzo does not appear to separately designate them as “manipulation robot” and “transport robot.” The Examiner notes that the claims are broadly written and since each of the multiple robots of Galluzzo read on the claimed multiple types of robots, it is well within the BRI to map the claims as such. It is further noted that the “transport/manipulator” limitations are considered as intended use limitations. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing to designate certain robots as having different jobs in order to provide a more efficient robotic picking system. Should Applicant disagree, it is noted that the concept of multiple robot types in a warehouse picking environment is well known in the art. The Examiner further notes that the 
Regarding claim 2, Galluzzo teaches the central server is configured to send a task list to either or both of the at least one transport robot and the at least one manipulation robot based on at least one item to be picked, wherein the task list includes a location within the logistics facility for the at least one item (see at least [0021]).
Regarding claim 3, Galluzzo teaches the task list sent to the at least one manipulation robot includes further includes a unique identification for the at least one item (see at least [0021]), and the location within the logistics facility for the at least one item includes an identity of a shelf defined by a shelf marker and an identity of a region of interest on the shelf defined by two fiducial markers positioned at horizontal edges of the region of interest (see at least [0074, 0078] and figure 4 which illustrates two identifiers 420 disposed on shelfs).
Regarding claim 4, Galluzzo teaches the task list sent to the at least one manipulation robot further includes a location and orientation of grasping points on the at least one item for an end effector of the manipulator arm to use for grasping the at least one item (see at least [0074, 0082]).
Regarding claim 5, Galluzzo teaches the shelf marker comprises a vertically positioned barcode (the shelf markers 420 can be a barcode or at least the functional equivalent, see at least [0050, 0078, 0080]).
Regarding claim 6, Galluzzo teaches the fiducial markers comprise a 2D code (see again at least [0021] which states the marker can be a barcode, which are generally known as being 2D).
Regarding claim 7, Galluzzo teaches the location within the logistics facility for the at least one item that is part of the task list sent to the at least one transport robot comprises one or more of a pose of a manipulation robot, a position of a human worker, and a conveyance system (see at least [0058] which teaches the robot will be required to reach a certain height or pose. See at least [0069] which teaches a human worker as part of the task plan including parts conveyance).
Regarding claim 8, Galluzzo teaches the at least one manipulator arm comprises a first end portion pivotally carried by the mobile base of the manipulation robot, a second end portion comprising an end effector, and an extension tool positioned at or near the second end portion and configured to provide access to the item without interference from surrounding items or infrastructure within a logistics facility (see at least [0027]).
Regarding claim 9, Galluzzo teaches the transport robot further comprises: a vertically mounted attachment arm, and a transport platform positioned above and vertically separated from the mobile base via connection to an end of the attachment arm distal from the mobile base (see at least figures 1 and 4).
Regarding claim 10, Galluzzo teaches the at least one manipulation robot is configured to adjust a height of the at least one item containment area to match a height of the transport platform of the transport robot and to transfer the item thereto using the at least one manipulator arm (see at least [0069, 0070] which teaches automatically 
Regarding claim 11, Galluzzo teaches the transport platform of the transport robot comprises a conveyance system controllable by the one or more transport robot processors (see at least [0069]).
Regarding claim 12, Galluzzo teaches the plurality of sensors of the transport robot include forward and rear facing cameras and a laser ranging device, wherein the laser ranging device is attached to an underside of the transport platform to provide a 180-degree field of view on a horizontal plane elevated from and parallel with a floor surface (see at least [0076]. The lasers, cameras and other sensors of Galluzzo are at least capable of performing the intended use limitations of “to provide….”).
Regarding claim 13, Galluzzo teaches the plurality of sensors of the transport robot include forward and rear facing cameras and a laser ranging device, wherein the laser ranging device is positioned in a horizontal cavity of the mobile base, the horizontal cavity located in a front portion of the mobile base and configured to afford the laser ranging device a 180-degree field of view on a horizontal plane elevated from and parallel with a floor surface (see again at least [0076]. It appears the positioning of the sensors 150 would allow for the claimed field of view and positioning parallel to the floor).


Regarding claim 14, Galluzzo teaches the field of view of the laser ranging device is greater than 240-degrees (see again at least [0076]. It appears the positioning of the sensors 150 would allow for the claimed field of view. It is further noted that laser range finders, e.g. LiDAR are able to have a 360 degree FOV. Should Applicant disagree, the Examiner notes it would have been an obvious design choice to choose a laser range device with as large as a field of view as required for efficient robot control in its environment).
Regarding claim 15, Galluzzo teaches each of the at least one transport robot and the at least one manipulation robot comprise a field replaceable battery comprising at least one battery cell, a charging interface for connecting the at least one battery cell to an external power source, and a connector electrically connected to the at least one battery cell and configured to engage a corresponding connector on the at least one transport robot or the at least one manipulation robot (see at least [0029, 0052, 0086, 0087). However, Galluzzo does not appear to explicitly disclose a “blind mate connector” is used. The instant specification notes that the blind mate type connector is preferred. The Examiner notes that this type of connector is widely well known in the art, and it would have been an obvious matter of design choice to choose an appropriate connection means, such as a blind mate, in order to efficiently charge the batteries automatically with as little human interaction to fix misconnections as possible. 
Regarding claim 16, Galluzzo teaches each of the at least one transport robot and the at least one manipulation robot are configured to autonomously exchange the field replaceable battery based on signals received from one or both of a charge sensor on the field replaceable battery and the central server (see at least [0071, 0086, 0087]).
Regarding claims 17-23, the claims generally comprise the same limitations as those addressed in the rejection to claims 1-16 above under Galluzzo, and are thus rejected under the same rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form, e.g. Hance et al. US 2018/0088586 at figure 1A which teaches using multiple robot types having different jobs in a warehouse fulfillment setting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JASON HOLLOWAY/ Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664